Citation Nr: 1440129	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and dysthymic disorder, and to include as due to in-service personal assault.

2. Entitlement to service connection for left ankle disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for sexually transmitted disease.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin.

The RO initially denied the Veteran's claim of entitlement to service connection for PTSD in a December 2008 rating decision.  The Veteran did not appeal the denial, and therefore, the December 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  Although it appears the RO reopened the Veteran's claim in the April 2010 rating decision, RO decisions are not binding on the Board and consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d. 1366 (Fed. Cir. 2001).  In addition, the scope of a mental health disability claim includes any psychiatric disorder that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In July 2008, the Veteran submitted a claim of entitlement to service connection for PTSD and anxiety.  In subsequent statements, the Veteran asserted that his acquired psychiatric disorders were due to an in-service personal assault, and medical records reflect diagnoses of PTSD, anxiety disorder, and dysthymic disorder.  As such, the Board has re-captioned the Veteran's claim as shown on the title page to better reflect the evidence and all theories of entitlement.  Id.   

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.

REMAND

In July 2011, the Veteran submitted a VA Form 9 in which he requested to testify before a Veterans Law Judge at a Travel Board hearing.  See 38 C.F.R. § 20.700 (2013).  In an August 2013 written statement, the Veteran clarified that he wished to testify before a Veterans Law Judge at a video hearing.  The record does not demonstrate that the RO has scheduled the requested hearing.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without providing the Veteran an opportunity for the requested hearing.  Therefore, remand is required in this case to schedule the Veteran for a video hearing so that he may provide evidence in support of his claims.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2013).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



